Case 2:14-cv-00001-WTL-MJD Document 282 Filed 12/04/18 Page 1 of 3 PageID #: 5065




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

  BRIAN CARR et al.,

                     Plaintiffs,

         v.                                              No. 2:14-cv-00001-WTL-MJD

  THOMAS R. KANE, ACTING
  DIRECTOR, FEDERAL BUREAU OF
  PRISONS,

                     Defendant.



                   UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL


         Pursuant to S.D. Ind. L.R. 16-3, Plaintiffs Brian Carr, Mark Crenshaw, Trone Kent, and

  John Wilson (“Plaintiffs”) respectfully request a brief continuance of the trial date in order to

  accommodate the religious beliefs of Plaintiffs.

         The trial is currently scheduled to commence on June 3, 2019, and last for five calendar

  days. ECF No. 278. Plaintiffs seek this continuance because Plaintiffs observe the Islamic

  religious holiday of Eid-al-Fitr on the day of June 4, 2019, which marks the end of the Islamic

  holy month of Ramadan. Plaintiffs believe that religious observance of Eid-al-Fitr is mandatory,

  and their observance would interfere with their ability to participate in trial. Eid-al-Fitr is one of

  the two annual religious celebrations in the Muslim world, and Muslims are obliged to attend Eid

  prayers lasting though the morning, and to continue devoting attention to the observance of the

  holiday throughout the day. Plaintiffs therefore request that the trial be rescheduled to

  commence on June 10, 2019, or on another date that is convenient to the Court. To the extent the

  trial cannot be rescheduled in June, Plaintiffs wish to make the Court aware that their expert
Case 2:14-cv-00001-WTL-MJD Document 282 Filed 12/04/18 Page 2 of 3 PageID #: 5066



  witness Hamzah Maqbul will be unavailable from July 20, 2019 to August 15, 2019, due to

  clerical duties related to Hajj. Hajj, one of the five pillars of Islam, refers to the religious

  obligation to make a pilgrimage to Mecca and other sacred Muslim locales. As a Hajj group

  leader, Mr. Maqbul is responsible for training pilgrims on their ritual obligations and guiding a

  three-week pilgrimage to Muslim holy sites. He is unable to move or remove himself from this

  religious commitment.

           The Defendant has been notified of Plaintiffs’ concerns about the trial date, and has

  informed Plaintiffs that it does not oppose this motion.

           For the foregoing reasons, Plaintiffs request that the Court grant the motion and enter an

  order continuing the trial to a date consistent with the religious and clerical obligations described

  above.




                                                         Respectfully submitted,

  Dated: December 4, 2018                                O’MELVENY & MYERS LLP



                                                         By: s/ David J. Leviss
                                                             David J. Leviss

                                                         O’MELVENY & MYERS LLP
                                                         1625 Eye Street, NW
                                                         Washington, DC 20006-4061
                                                         Telephone: 202-383-5300
                                                         Facsimile: 202-383-5414
                                                         dleviss@omm.com

                                                         Attorney for Plaintiffs




                                                     2
Case 2:14-cv-00001-WTL-MJD Document 282 Filed 12/04/18 Page 3 of 3 PageID #: 5067



                                   CERTIFICATE OF SERVICE

         I, David J. Leviss, hereby certify that on December 4, 2018, I caused a copy of the

  foregoing document to be served upon all counsel of record via the CM/ECF system for the

  United States District Court for the Southern District of Indiana.




                                                     By: s/ David J. Leviss
                                                         David J. Leviss
